Citation Nr: 0921289	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  06-00 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for sleep apnea.

2. Entitlement to service connection for hypertension, to 
include as secondary to sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1946 to November 
1947. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the RO in St. Paul, Minnesota, which in pertinent part denied 
service connection for obstructive sleep apnea and 
hypertension.  

The Board remanded this case in November 2006.  It returns 
now for appellate consideration.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The preponderance of the evidence does not establish that 
the Veteran's sleep apnea had its onset in service or is 
otherwise related to his active military service.

2. The preponderance of the evidence does not establish that 
the Veteran's hypertension had its onset in service, 
manifested within one year of service separation, or is 
otherwise related to his active military service.


CONCLUSIONS OF LAW

1. The Veteran's sleep apnea was not incurred in or 
aggravated by active military service. 38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2008).

2. The Veteran's hypertension was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

Prior to and following the initial adjudication of the 
Veteran's claims, letters dated in July 2005 and December 
2006 fully satisfied the duty to notify provisions.  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 
16 Vet. App. at 187; Pelegrini II, 18 Vet. App. at 120-21.  
The letters advised the Veteran of the information necessary 
to substantiate the claims, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  The Veteran was informed of the specific types of 
evidence he could submit, which would be pertinent to his 
claims, and advised to send any medical reports that he had.  
He was also told that it was still his responsibility to 
support the claims with appropriate evidence.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In any event, it is noted that the Veteran 
was given proper notice in the December 2006 letter and was 
given ample opportunity to respond.  Subsequently, the 
Veteran's claims were readjudicated in an April 2009 
supplemental statement of the case (SSOC).  Thus, there was 
no deficiency in notice and a harmless error analysis is not 
necessary.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Mayfield IV); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect). 

As for the duty to assist, the result of RO development 
indicates that the Veteran's service treatment records are 
unavailable.  VA has a heightened duty to assist in these 
cases.  See, e.g., Washington v. Nicholson, 19 Vet. App. 362, 
369-70 (2005).  The Board concludes that the heightened duty 
to assist has been met in this case.  The claims file 
contains all available evidence pertinent to the claims, 
including VA treatment records.  Private treatment records 
submitted by the Veteran have been associated with the claims 
file.  VA has requested service records from the National 
Personnel Records Center (NPRC) and has been notified that 
all records had previously been forwarded to the RO.  A 
search for these records was conducted at the RO, and the RO 
indicated that these records were not at their facility.  The 
claims file contains a formal finding that the Veteran's 
service treatment records are not available and that further 
attempts to obtain the records would be futile.  Accordingly, 
the Board concludes that VA's duty to assist has been 
satisfied. 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The Board concludes an examination is not needed in this case 
because the only evidence indicating the veteran "suffered 
an event, injury or disease in service" is his own lay 
statements.  Such evidence is insufficient to trigger VA's 
duty to provide an examination.  The U.S. Court of Appeals 
for Veterans Claims has held, in circumstances similar to 
this, where the supporting evidence of record consists only 
of a lay statement, that VA is not obligated, pursuant to 
section 5103A(d), to provide an appellant with a medical 
nexus opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (finding no prejudicial error in Board's statement of 
reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that 
such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that § 3.159(c)(4)(i) is not in conflict 
with § 5103A(d) and evidence of record "establishing that 
the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
§ 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003) (holding that the Secretary's obligations under 
§ 5103A to provide a veteran with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  There is no 
reasonable possibility that a medical opinion would aid in 
substantiating the Veteran's claims since it could not 
provide evidence of a past event.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).

Service connection may also be granted for a chronic disease, 
including hypertension, when it is manifested to a 
compensable degree within one year of separation from 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection may be established on a secondary basis 
for disability that is proximately due to, or the result of, 
a service-connected disease or injury. 38 C.F.R. § 3.310(a).  
Secondary service connection may also be established for a 
disorder that is aggravated by a service-connected 
disability; compensation may be provided for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  71 FR 52744 
(Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(c)); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  Establishing service 
connection on a secondary basis essentially requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  Id.

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen v. Brown, 7 Vet. App. 
439 (1995), it was made clear in the comments to the 
regulation that the changes were intended to place a burden 
on the claimant to establish a pre-aggravation baseline level 
of disability for the non-service-connected disability before 
an award of service connection based on aggravation may be 
made.  This had not been VA's practice, which strongly 
suggests that the recent change amounts to a substantive 
change in the regulation.  Given what appear to be 
substantive changes, and because the Veteran's claim was 
pending before the regulatory change was made, the Board may 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which is the version that favors the claimant.

a. Sleep apnea

The Veteran contends he has sleep apnea as a result of active 
service.  For the reasons that follow, the Board concludes 
that service connection is not warranted.

After a thorough review of the claims file, the Board is 
unable to find any evidence of a disease or injury that was 
incurred in service.  As noted above, the Veteran's service 
treatment records are unavailable.  There is no other 
evidence of record indicative of any complaints, treatment or 
a diagnosis of a sleep problem in service.  During the 
development of this claim, the RO received a June 2005 lay 
statement from the Veteran's sister, in which she explained 
that she had not noticed the Veteran snoring prior to service 
but that he snored a lot after returning home from service.  
The RO also received a May 2005 lay statement from the 
Veteran's wife, in which she attested that the Veteran 
started snoring shortly after service separation.  Although 
these lay statements, if accepted as credible evidence, 
demonstrate that the Veteran began snoring during or after 
service, they do not establish that a sleep-related disease 
or injury was incurred in service.  Based on the foregoing, 
the preponderance of the evidence is against a finding that 
the Veteran's sleep apnea had its onset in service.  

The Board acknowledges that the Veteran is shown to have a 
current diagnosis of obstructive sleep apnea.  However, there 
is no evidence of sleep apnea for many years following 
service separation.  In fact, the earliest documented record 
of any treatment for a sleep disorder is in 1997, when the 
Veteran was first diagnosed with sleep apnea.  See VA 
treatment records, May 1997, September 1999.  This 50-year 
period without treatment is evidence that there has not been 
a continuity of symptomatology, and it weighs heavily against 
the claim on a direct basis.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000). There is also no competent medical 
evidence linking the Veteran's current sleep apnea to his 
active service. Taking into account all of the relevant 
evidence of record, the Board finds that there is no medical 
evidence indicating a relationship between sleep apnea and 
active service.

The Board is mindful of the Veteran's statements regarding 
the etiology of his sleep apnea.  The Veteran can attest to 
factual matters of which he has first-hand knowledge; for 
example, he is competent to report that he first underwent a 
sleep test in December 1996.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the Veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding the etiology of 
his disability are not competent.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  While the Veteran is competent to 
report what comes to him through his senses, he does not have 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469- 
470 (1994).  Therefore, he cannot provide a competent opinion 
regarding the cause of his current disability.

In light of the foregoing, the Board concludes that service 
connection for sleep apnea is not warranted.  Although the 
Veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

b. Hypertension 

The Veteran also contends he has hypertension as a result of 
active service or as secondary to his sleep apnea.  For the 
reasons set forth below, the Board concludes that service 
connection for hypertension is not warranted.

A review of the claims file reveals that there is no evidence 
that the Veteran incurred a disease or injury related to 
hypertension in service.  As previously discussed, the 
Veteran's service treatment records are unavailable.  There 
is no other evidence of record showing complaints, treatment 
or a diagnosis of hypertension in service, nor is there 
evidence of high blood pressure readings in service.  For VA 
purposes, hypertension means that diastolic blood pressure is 
predominantly 90 mm. or greater, and /or systolic blood 
pressure is predominantly 160 mm. or greater.  38 C.F.R. § 
4.104, Diagnostic Code 7101, Note (1) (2008).  Moreover, the 
record contains no evidence of hypertension within one year 
of discharge.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  In light of these findings, the Board finds 
that the evidence fails to indicate that the Veteran's 
hypertension had its onset in service.  

Although the Veteran is shown to have a current diagnosis of 
hypertension, there is no evidence indicating it was incurred 
in service, nor is there medical evidence otherwise linking 
the condition to anything of service origin.  The earliest 
documented evidence of hypertension is dated in 1986, wherein 
the Veteran is noted as having a history of hypertension and 
as having taken medication for the past 20 years.  See VA 
treatment record, February 1986.  In this regard, the medical 
evidence demonstrates that the Veteran was treated for 
hypertension as early as 1966.  Nevertheless, this evidence 
is indicative of a period of nearly two decades post-service 
without treatment, which weighs heavily against the claim on 
a direct basis.  See Maxson, 230 F.3d 1330.  Furthermore, it 
is noted that none of the VA and private treatment records 
attributes hypertension to military service or otherwise 
mentions anything about service.  The Veteran's own assertion 
is the only evidence in the claims file showing that his 
hypertension is etiologically related to service.  As 
explained above, the Veteran has not been shown to be 
competent to render an opinion that his current disability is 
related to his active service.  See Espiritu, supra.  
Accordingly, absent competent evidence demonstrating that the 
Veteran's disability had its onset in service and medical 
evidence indicating a relationship between this disability 
and service, the claim of service connection for hypertension 
on a direct basis must fail. 

Finally, given that the Board has determined that service 
connection for sleep apnea is not warranted, there is no need 
to address the Veteran's claim of service connection for 
hypertension as secondary to sleep apnea.

As such, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of service connection 
for hypertension.  Consequently, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55.  


ORDER

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for hypertension, to 
include as secondary to sleep apnea, is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


